Citation Nr: 0008243	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-08 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to secondary service connection for migraine 
headaches.

2.  Entitlement to a higher rating for service-connected 
right eye keratitis from herpes simplex virus (HSV).

3.  Entitlement to a higher rating for service-connected 
conjunctivitis and mouth sores from HSV.

4.  Entitlement to a temporary total convalescent rating from 
July 2, 1997 through December 31, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 6, 1991 to 
January 17, 1992. 

This case comes to the Board of Veterans' Appeals (Board) 
from RO decisions which, in part, granted service connection 
for a right eye disability (described as HSV keratitis with 
central corneal stromal scar and impaired visual acuity) and 
assigned the following ratings for the condition: 10 percent 
from April 3, 1997; 20 percent from July 24, 1997; and 30 
percent from August 28, 1997.  The veteran appeals for a 
higher rating for the service-connected right eye condition.  
She also appeals an RO decision which denied a temporary 
total convalescent rating (38 C.F.R. § 4.30) for the period 
from July 2, 1997 through December 31, 1997; the veteran 
claims such benefit based on her service-connected right eye 
condition.  An RO decision granted service connection and a 
10 percent rating for conjunctivitis and mouth sores 
associated with HSV; and the veteran appeals for a higher 
rating. She also appeals an RO decision which denied 
secondary service connection for migraine headaches; she 
claims such condition is due to her service-connected right 
eye disability.


FINDINGS OF FACT

1.  The veteran's migraine headaches are due to her service-
connected right eye disability.

2.  The veteran's service-connected right eye HSV keratitis 
with corneal scar resulted in the following: visual acuity of 
20/100 or better from April 3, 1997 to July 1, 1997; visual 
acuity of 20/100 or better from July 2, 1997 to July 16, 
1997, but with active keratitis during this period; visual 
acuity of 20/200 from July 17, 1997 to August 27, 1997, and 
with active keratitis during this period; visual acuity of 
20/400 from August 28, 1997 to December 31, 1997, with active 
keratitis during this period; and visual acuity of 20/400 
since January 1, 1998, with no active keratitis.  The 
veteran's left eye does not have keratitis, and such eye has 
vision within normal limits.  

3.  The veteran's service-connected conjunctivitis with mouth 
sores from HSV involved active right eye conjunctivitis from 
July 1997 to August 1997, but not at other times, and the 
mouth sores have produced impairment which does not exceed 
that for a skin condition with slight, if any, exfoliation, 
exudation, or itching of a nonexposed surface and small area.  

4.  The veteran claims a temporary total convalescent rating 
for the period from July 2, 1997 through December 31, 1997, 
but she had no related surgery or immobilization by cast for 
a service-connected disorder.


CONCLUSIONS OF LAW

1.  The veteran's migraine headaches are proximately due to 
or the result of a service-connected disability.  38 C.F.R. 
§ 3.310 (1999).  

2.  The service-connected right eye HSV keratitis was 
disabling as follows: 10 percent from April 3, 1997; 20 
percent from July 2, 1997; and 30 percent from July 17, 1997.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.75, 4.80, 
4.83a, 4.84a, Diagnostic Codes 6001, 6077, 6079 (1999).

3.  Conjunctivitis and mouth sores from HSV are no more than 
10 disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.20, 4.84a, Diagnostic Code 6018 (1999); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1999).

4.  The requirements for a temporary total convalescent 
rating from July 2, 1997 through December 31, 1997 have not 
been met.  38 C.F.R. § 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from December 6, 1991 to 
January 17, 1992.  Her service medical records show that in 
December 1991 she was diagnosed with HSV keratitis in the 
right eye, manifested by erythema of the conjunctiva and a 
cornea with marked hypesthesia.  She was given a profile to 
minimize contact with other people and to avoid reading or 
outdoor working.  A consultation in December 1991 indicated 
that the veteran should be kept in the medical hold, that she 
should recover good vision, and that her condition could 
recur one or more times in her lifetime.  In January 1992, 
the veteran's diagnosis was resolved herpes simplex keratitis 
with residual scarring and pannus formation.  She was 
approved for an administrative discharge (unrelated to her 
right eye condition) and was advised to follow-up with an 
ophthalmologist upon her return home.  

On April 3, 1997, the veteran submitted a claim for service 
connection for HSV keratitis of the right eye.  

An April 1997 VA outpatient record shows a complaint of 
headaches with and without glasses.  An ophthalmologic 
examination showed clear conjunctiva in both eyes.  The right 
cornea was scarred.  The assessment was history of HSV in the 
right eye, quiet, consistent with decreased visual acuity 
secondary to scarring; and headaches probably secondary to 
the eye condition.  

On a May 1997 VA eye examination, the veteran complained that 
she could not secure employment due to HSV because of 
problems regarding loss of time from work, and she described 
other problems which she associated with having HSV.  On 
visual examination, visual acuity in the right eye 
uncorrected was 20/30 (near) and 20/50 (far), and corrected 
was 20/40 (near) and 20/50 (far).  Visual acuity in the left 
eye uncorrected and corrected was 20/20 (near and far).  
Visual fields were full to confrontation in both eyes.  Slit 
lamp examination was significant for a quiet superficial 
stromal scar in the visual axis extending from a micro pannus 
superonasally traveling inferotemporally subsequently around 
to the inferonasal part of the visual axis in the right eye.  
The superficial stromal scar was mildly opacified and had 
moderate vascular origin near the limbus superonasally.  The 
scar was inactive at present.  The conjunctiva was quiet.  
The eye was normal and the lens was clear in the right eye.  
The slit lamp examination was totally normal in the left eye.  
The assessment was right eye central corneal stromal scar 
secondary to herpes simplex keratitis.  The examiner stated 
that the central stromal scar significantly limited the 
visual acuity to the manifested best corrected visual acuity 
of 20/50, that the condition was contracted in basic training 
according to past medical records, that the condition may or 
may not recur in the future, and that vision would not 
improve spontaneously and could worsen if herpes simplex 
keratitis recurred.  

VA outpatient records in May and June 1997 indicate that the 
veteran was seen with a complaint of headaches.  In May 1997, 
she related a history of migraines.  The diagnosis, in part, 
was migraine syndrome.  In June 1997, she was diagnosed with 
migraine headache and prescribed medication (Midrin).  

In a June 1997 decision, the RO granted service connection 
for right eye central corneal stromal scar as a residual of 
herpes simplex keratitis, and assigned a 10 percent rating 
effective from April 3, 1997.  

In a June 1997 letter, the veteran asserted that she had 
difficulty in finding a job because she would either have to 
divulge her health problem with HSV or conceal the problem, 
would lose time from work due to the condition, and she might 
be contagious to other.  She stated that HSV traveled via the 
nerves through the body and that it could manifest itself in 
many areas.  Attached to her letter was an excerpt from a 
medical text discussing HSV and its effects.  

In July 1997, the veteran requested that she be granted 
service connection for HSV in general, not just the related 
right eye problems.  She also submitted a claim for secondary 
service connection for headaches.  She asserted she had had 
severe headaches ever since her eye recovered in service.  
She stated that she took medication for the headaches and 
nausea that accompanied them.  She also noted that HSV could 
flare-up in other areas of her body and manifest itself in 
ways other than herpes simplex keratitis.   

VA outpatient records in July 1997 show that the veteran had 
a prescription for Midrin to take at the onset of a migraine.  
Ophthalmology records show that on July 2, 1997 she was seen 
with a right eye complaint, and possible herpes 
conjunctivitis of that eye.  On July 3, 1997, the veteran 
stated that it felt as though herpes simplex keratitis of the 
right eye had recurred; it was noted then that she had a cold 
sore on the left side of her mouth.  On July 9, 1997, she 
complained of migraine headaches on the right side with 
severe pain and nausea; the diagnosis was migraine headache.  
Thereafter, the veteran was diagnosed with and treated for 
recurrent herpes simplex keratitis and follicular 
conjunctivitis in the right eye.  Her visual acuity unaided 
was 20/60 in the right eye and 20/20 in the left eye on July 
3, 1997; 20/70 in the right eye and 20/20 in the left eye on 
July 7, 1997; 20/100 in the right eye and 20/20 in the left 
eye on July 10, 1997; and 20/200 in the right eye and 20/30 
in the left eye on July 17 and 21, 1997.  

In a July 1997 decision, the RO granted service connection 
for recurrent HSV (apparently skin manifestations), and 
assigned a noncompensable rating.  The RO also denied 
secondary service connection for headaches (claimed as due to 
the service-connected right eye condition).  

In a July 1997 letter, the veteran asserted that a higher 
rating was warranted for HSV.  She stated that herpes simplex 
keratitis was active again in her right eye and that it would 
damage her eyesight from the scarring.  She indicated that 
her doctor said the HSV manifested itself through 
conjunctivitis, and she requested service connection for the 
conjunctivitis.  She argued for a higher rating because her 
condition was active and contagious, allegedly preventing her 
husband and son from staying in the house with her.  

In a July 1997 decision, the RO assigned a 10 percent rating 
for recurrent HSV, manifested by conjunctivitis and mouth 
sores.  

VA outpatient records in July 1997 show that the veteran 
received treatment for recurrent HSV keratitis in the right 
eye.  Her visual acuity unaided was 20/200 in the right eye 
and 20/30 in the left eye on July 24, 1997, and 20/200 in the 
right eye and 20/30 in the left eye on July 30, 1997.  

In August 1997, the veteran indicated disagreement with the 
RO's rating assignments for her service-connected 
disabilities.  She claimed that HSV prevented her from 
obtaining and maintaining gainful employment.  She stated 
that her HSV was active and that she could not work because 
it was highly contagious and painful.  She also claimed that 
her headaches were due to loss of vision from corneal 
scarring of her right eye.   

VA outpatient records in August 1997 show that the veteran 
received treatment for recurrent HSV keratitis of the right 
eye.  The veteran complained of pain, burning, and redness.  
An August 11, 1997 record shows that her conjunctivitis had 
resolved.  Her visual acuity unaided was 20/100 in the right 
eye and 20/20 in the left eye on August 11 and 20, 1997.  On 
August 28, 1997, vision in the right eye could not be 
obtained; left eye vision was 20/30.

In September 1997, the veteran filed a claim for a total 
disability compensation rating based on individual 
unemployability (TDIU rating).  She reported various past 
jobs as a waitress, cashier, and driver.  She said she last 
worked in June 1997 and had not worked since then because her 
eye was red and she was contagious.  She said she had 
attended technical college in the spring but missed too many 
days because of her eye problem.

On a September 1997 VA prescription form, a doctor noted that 
the veteran had herpes simplex viral keratitis since July 2, 
1997 and that she could not work regularly until the 
keratitis was healed.  

In a September 1997 letter, the veteran requested higher 
ratings on account of her active HSV and worsening visual 
impairment.  She indicated that her visual acuity was down to 
20/400 and that she had extensive exfoliation due to the 
epithelial defects caused by HSV.  

VA outpatient records from September 1997 to December 1997 
show that the veteran received treatment for recurrent HSV 
keratitis of the right eye.  An examination of the 
conjunctiva in September 1997 was normal in both eyes.  Her 
visual acuity unaided was 20/400 in the right eye and 20/20 
in the left eye on September 22, 1997, and 20/300 in the 
right eye and 20/30 in the left eye on September 29, 1997.  
In November 1997, the veteran complained of an increase in 
the intensity of the burning in the right eye.  An 
examination showed corneal scarring.  The diagnosis was 
keratitis with increased symptoms due to dryness.  Another 
assessment was ophthalmic shingles.  In December 1997, the 
veteran complained of increased tearing and burning in the 
eye.  The assessment was history of HSV keratitis and a 
corneal scar secondary to keratitis.  Her visual acuity 
unaided was 20/400 in the right eye and 20/30 in the left eye 
in December 1997.

In December 1997, the RO denied the claim for a TDIU rating.  
The veteran did not appeal that decision.

In January 1998, the veteran submitted a claim for a 
temporary total convalescent rating (38 C.F.R. § 4.30) for 
the period of July 2, 1997 through December 31, 1997.  She 
argued such was warranted based on treatment and the effects 
of her service-connected right eye condition.

On a February 1998 VA examination, the veteran related a 
flare-up of herpes simplex keratitis of the right eye three 
months previously that left her with a central corneal scar 
in the visual axis which caused decreased vision in that eye 
plus photosensitivity and increased glare, making it 
impossible for her to drive.  On visual examination, visual 
acuity in the right eye uncorrected and corrected was 20/400 
(near and far).  Best corrected visual acuity in the left eye 
was 20/20.  There were no complaints of diplopia or any 
visual field defect.  Slit lamp examination showed 
meibomianitis of both lids.  The sclera and conjunctiva were 
clear.  The right cornea showed a central stromal scar in the 
central visual axis; the left eye had a clear cornea.  The 
iris was within normal limits and the lens was clear in both 
eyes.  The assessment was central corneal stromal scar of the 
right eye secondary to herpes simplex keratitis, and 
decreased visual acuity in the right eye secondary to corneal 
scar with photophobia also secondary to corneal scar.  

A March 1998 VA outpatient record shows a complaint of 
photosensitivity of the eyes.  The veteran reported that she 
was wearing her glasses and had no pain.  An examination 
revealed a corneal scar.  The assessment was history of 
herpes simplex keratitis of the right eye and corneal scar of 
the right eye.  It was noted that a corneal transplant might 
be considered.  

In a March 1998 decision, the RO assigned higher ratings of 
20 percent effective July 24, 1997 and 30 percent effective 
August 28, 1997, for the service-connected right eye 
condition.  The RO also denied a temporary total convalescent 
rating for the period of July 2, 1997 through December 31, 
1997.

A March 1998 VA outpatient record shows a complaint of 
continued slight irritation in the eyes.  An examination 
revealed a central corneal scar.  The assessment was history 
of recurrent herpes simplex keratitis, currently resolved 
with corneal scar, and dry eyes.  

On a March 1998 VA prescription form, a doctor noted that the 
veteran was unable to work from July 2, 1997 to December 31, 
1997 due to health reasons, herpes simplex viral keratitis.  

In March 1998, the veteran indicated her disagreement with 
the denial of a temporary total disability rating.  She 
asserted that she had been under orders from her doctors that 
she not work for the period of July 2, 1997 through December 
31, 1997 because her herpes simplex keratitis was active and 
painful.  She stated that light bothered her eyes and her 
visual acuity declined in her right eye.  

At a June 1998 VA psychiatric examination, the veteran 
reported that in the past she worked on and off as a waitress 
and cashier, and currently she was staying home and taking 
care of her son.  The diagnosis was adjustment disorder with 
depressed mood.  Physical conditions were noted to include 
HSV keratitis and migraine headaches.  It was opined that he 
psychiatric problem was secondary to her HSV keratitis.

In June 1998, the RO granted secondary service connection and 
a 30 percent rating for an adjustment disorder with depressed 
mood.

In her substantive appeal received in June 1998, the veteran 
asserted that her HSV has caused corneal ulceration, 
keratitis, cold sores, conjunctivitis, vision loss, and a lot 
of pain and suffering.  In the last flare-up of HSV which 
lasted almost six months in 1997, she stated, she was in a 
lot of pain, contagious, and unable to work.  She indicated 
her agreement with the ratings assigned for vision loss, 
stating that vision impairment could stand alone as a 
permanent residual of herpes simplex keratitis.  She 
contended that a temporary total disability rating was 
warranted during the active period of HSV.  She claimed that 
she took Midrin for migraines attributable to corneal 
scarring of the right eye.  

II.  Analysis

The veteran's claims are well grounded, meaning plausible.  
The RO has properly developed the evidence, and there is no 
further VA duty to assist her with her claims.  38 U.S.C.A. 
§ 5107(a).




A.  Secondary Service Connection

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the veteran contends that she has migraine 
headaches attributable to her service-connected right eye 
disorder.  She was initially seen with complaints of 
headaches in April 1997.  A VA ophthalmologic record at that 
time notes that her headaches were probably secondary to her 
right eye condition.  She again complained of headaches in 
May and June 1997 and was diagnosed with migraine headache.  
Midrin was prescribed for her migraines.  There is also later 
reference to migraine headaches.

Based on the entire record, the Board finds that the evidence 
is in equipoise as to whether there is a direct causal 
relationship between the veteran's service-connected right 
eye condition and her diagnosed migraine headaches.  There is 
one medical opinion that suggests such a relationship was 
probable.  Under such circumstances, the veteran must be 
given the benefit of the doubt.  38 U.S.C.A. § 5107(b).  
Accordingly, secondary service connection for headaches as 
due to the service-connected right eye condition is 
warranted.  

B.  Higher Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  




1.  Right eye HSV keratitis

The RO has assigned the following ratings for the veteran's 
service-connected right eye HSV keratitis with central 
corneal stromal scar: 10 percent effective April 3, 1997 (the 
date of the claim for service connection); 20 percent 
effective July 24, 1997; and 30 percent effective August 28, 
1997.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective on April 3, 1997.  Fenderson v. West, 12 
Vet.App. 119 (1999).  It is also noted that the service-
connected HSV keratitis only involves the right eye, and 
vision in the left eye is within normal limits.

Keratitis in chronic form is rated from 10 percent to 100 
percent for impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, with an additional 
combined 10 percent rating during the continuance of active 
pathology; the minimum rating during active pathology is 10 
percent.  38 C.F.R. § 4.84a, Code 6001.  Considering the 
medical evidence, the Board notes that the veteran's right 
eye HSV keratitis is to be rated based on associated loss of 
visual acuity, although an additional 10 percent may be added 
during times of active keratitis.

Visual acuity is rated based on best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  
Where service connection is in effect for only one eye, the 
non-service-connected eye is considered to have vision of 
20/40 or better.  In such instances, visual acuity of the 
service-connected eye is rated 10 percent when it is 20/50, 
20/70, or 20/100; it is rated 20 percent when it is 20/200; 
and it is rated 30 percent when it is 20/400.  38 C.F.R. 
§§ 4.83a, 4.84a, Codes 6077, 6079.  Combined ratings for 
disabilities of the same eye should not exceed the amount for 
total loss of vision of that eye unless there is an 
enucleation or a serious cosmetic defect added to the total 
loss of vision.  38 C.F.R. § 4.80.  Total loss of vision of 
one eye is rated 30 percent.  38 C.F.R. § 4.84a, Code 6077.

The Board has reviewed the medical records concerning both 
visual acuity and activity of keratitis of the right eye 
since service connection became effective on April 3, 1997.  
When in doubt, it is assumed the records show best corrected 
distant vision of the right eye.  It is also assumed that 
right eye keratitis was active from July 2, 1997 to December 
31, 1997, although the evidence suggests periods of 
inactivity of the disease at times within these dates.  No 
active keratitis of the right eye is shown on or after 
January 1, 1998.  With this in mind, the evidence shows the 
veteran's service-connected right eye HSV keratitis with 
corneal scar resulted in the following: visual acuity of 
20/100 or better from April 3, 1997 to July 1, 1997; visual 
acuity of 20/100 or better from July 2, 1997 to July 16, 
1997, but with active keratitis during this period; visual 
acuity of 20/200 from July 17, 1997 to August 27, 1997, and 
with active keratitis during this period; visual acuity of 
20/400 from August 28, 1997 to December 31, 1997, with active 
keratitis during this period; and visual acuity of 20/400 
since January 1, 1998, with no active keratitis. 

The foregoing findings equate to right eye ratings of 10 
percent from April 3, 1997 to July 1, 1997, based on visual 
acuity impairment; 20 percent from July 2, 1997 to July 17, 
1997, based on 10 percent for visual acuity plus 10 percent 
for active keratitis; and 30 percent from July 17, 1997 to 
August 27, 1997, based on 20 percent for visual acuity 
impairment plus 10 percent for active keratitis.  A 30 
percent rating is also warranted for the period from August 
28, 1997 to December 31, 1997; visual acuity impairment 
during this period was 30 percent, and while a 10 percent 
rating ordinarily would be added for active keratitis during 
this time, 38 C.F.R. § 4.80 prohibits a rating greater than 
30 percent (which would be assigned for blindness of the 
eye).  Since January 1, 1997, there has been right eye visual 
acuity impairment of 30 percent, and no active keratitis.  

In sum, in accordance with the "staged ratings" procedure of 
Fenderson, supra, the Board concludes that the service-
connected right eye HSV keratitis is to be rated 10 percent 
from April 3, 1997 to July 1, 1997, 20 percent from July 2, 
1997 to July 16, 1997, and 30 percent from July 17, 1997 to 
the present.  Higher ratings are granted only to this extent.  
The preponderance of the evidence is against even higher 
ratings, and thus the benefit-of-the-doubt rule does not 
apply to this aspect of the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

2.  Conjunctivitis and mouth sores from HSV

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous; 
conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20.  

The RO has assigned a single 10 percent rating for 
conjunctivitis (of the right eye) and mouth sores from HSV, 
and has rated by analogy under 38 C.F.R. § 4.84a, Code 6018, 
and 38 C.F.R. § 4.118, Code 7806.  Under Code 6018, active 
chronic conjunctivitis, with objective symptoms, warrants a 
10 percent rating.  Under Code 7806, eczema is rated 0 
percent when there is slight, if any, exfoliation exudation 
or itching, on a nonexposed surface or small area; when there 
is exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, 10 percent rating is assigned; and 
eczema with exudation or itching constant, extensive lesions, 
or marked disfigurement warrants a 30 percent rating.

It does not appear logical to the Board to lump 
conjunctivitis and mouth sores together for rating purposes, 
as these two conditions are dissimilar.  It also is unclear 
whether the RO assigned the 10 percent rating based on eye 
conjunctivitis symptoms, mouth skin symptoms, or a 
combination of both.  In any event, for the purpose of the 
present appeal, it is clear that an overall rating in excess 
of 10 percent is not warranted whether conjunctivitis and 
mouth sores are rated separately or together.

In this case, the medical evidence shows that from July 1997 
through December 1997 the veteran had an episode of HSV 
keratitis of the right eye, and within this period she had 
right eye conjunctivitis and a cold sore on the left side of 
her mouth from July to August 1997.  The veteran is already 
evaluated at the maximum allowable rating under Code 6018 for 
active conjunctivitis (which incidentally was made effective 
from April 1997, prior to the recurrent episode of active 
conjunctivitis in July 1997).  Morover, a higher rating for 
right eye conjunctivitis is limited by the previously 
discussed provisions of 38 C.F.R. § 4.80.  As to skin 
manifestations, the medical records provide only passing 
reference to mouth sores, with no other skin lesions during 
the period in question.  Skin manifestations, including mouth 
sores, do not exceed impairment found in the analogous 
condition of eczema when there is slight, if any, exfoliation 
exudation or itching, on a nonexposed surface or small area.  
Such impairment is to be rated 0 percent under Code 7806.  

The Board concludes that the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for 
conjunctivitis and mouth sores from HSV.  Thus, the benefit-
of-the-doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

C.  Temporary Total Convalescent Rating Under 38 C.F.R. 
§ 4.30

The veteran contends that a temporary total convalescent 
rating is warranted based on treatment of service-connected 
right eye HSV keratitis and an alleged need for  
convalescence from July 2, 1997 through December 31, 1997. 

A temporary total convalescent rating will be assigned when 
it is established by report at hospital discharge or 
outpatient release that treatment of a service-connected 
disability resulted in one of the following (effective the 
date of hospital admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge or 
outpatient release):  surgery necessitating at least one 
month of convalescence; surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30.

There is no medical evidence that the veteran underwent 
surgery for her service-connected right eye disorder, and 
obviously the condition did not involve joint immobilization.  
Clearly she does not meet the legal criteria for a temporary 
total convalescent rating under 38 C.F.R. § 4.30.  As such, 
this claim must be denied.   


ORDER

Entitlement to secondary service connection for migraine 
headaches is granted.

Service-connected right eye HSV keratitis is to be rated 10 
percent from April 3, 1997 to July 1, 1997, 20 percent from 
July 2, 1997 to July 16, 1997, and 30 percent from July 17, 
1997 to the present; to this extent only, a higher rating is 
granted.

A higher rating for service-connected conjunctivitis and 
mouth sores from HSV is denied.  

A temporary total convalescent rating is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

